Case 20-14618   Doc 16   Filed 09/08/20 Entered 09/08/20 11:16:30   Desc Main
                           Document     Page 1 of 4
Case 20-14618   Doc 16   Filed 09/08/20 Entered 09/08/20 11:16:30   Desc Main
                           Document     Page 2 of 4
Case 20-14618   Doc 16   Filed 09/08/20 Entered 09/08/20 11:16:30   Desc Main
                           Document     Page 3 of 4
Case 20-14618   Doc 16   Filed 09/08/20 Entered 09/08/20 11:16:30   Desc Main
                           Document     Page 4 of 4
